DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 4 of Species Set 1 in the reply filed on November 1, 2021 is acknowledged.
	Examiner’s Note: The election of November 1, 2021 did not include an election from Species Set 2. Upon further review all claims currently present are generic to Species Set and therefore this requirement for election is withdrawn. Further, it is noted that with regards to the Election of Species 4 from Species Set 1 the applicant did not provide a listing of claims that read on the elected invention. 
After further review it is noted that the limitation of a “thermal shock plate” is part of the Species 3 in Species Set 1. Therefore claims 8, 10-14 and 20, are considered directed to a non-elected species and are therefore withdrawn. Also, the limitation of a “bracket assembly” (shown as the element 108 in Figs. 1C and 2C) are elements of non-elected species 1 and 2. Therefore claims 5-7, 16 ad 17 are also considered as withdrawn from consideration. Therefore, claims 1-4, 9, 15, 18 and 19 are under consideration as elected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 15, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite because the term “resistant to thermal shock” in claim 1, the last line, is a relative term which renders the claim indefinite. The term “resistant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3 and 19 are also considered vague and indefinite because the term “ductile iron” in claims 3 and 19 is a relative term which renders the claim indefinite. The term “ductile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of ductility or an example of a particular composition of ductile iron has not been set forth.
Claim 9 is vague and indefinite because in the last line of the claim the term “substantially sealed” is a relative term which renders the claim indefinite. The term “substantially sealed” is not defined by the claim, the specification does not provide a 
Claim 15 is vague and indefinite because the limitation “additional clearance” os indefinite. Specifically it is unclear of there was already a clearance being claimed and when any clearance present becomes an additional clearance. Further it is unclear how to determine when the clearance, which is configured to absorb thermal shock perfroms this result and what the structure is that accomplishes this feature.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhoutra et al (USPN 8,137,084) in view of Thomas et al (USPAP 2003/0044299).
Malhoutra et al disclose a pump comprising an internal pump chamber (inside of 1 in Fig. 10) comprising a first material (note col. 8 lines 9-18); a driver shaft (shown in Fig. 10 having the gear 12 mounted thereon)  that provides rotational power to the pump; a driven shaft (shown in Fig. 10 having the gear 13 mounted thereon) that rotates  the first material and the second material are rated to 350 °F and are resistant to thermal shock.
Thomas et al also discloses a gear pump (note Figs. 8A, 8b) having steel gears (see [0101]) and a pump chamber 124 made of a different material (see [0099]); and the pump is designed to be operated at high temperature ranges up to 650 degree F (see [0010]). 
At the time of the effective filing date of the application one of ordinary skill in the art would have found it obvious to selected the materials of Malhoutra et al to provide a desired temperature rating or capability and a resistance to thermal shock, as taught by Thomas et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that the instant application has not set forth any disclosed criticality for the claimed limitations.
	

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhoutra et al in view of Thomas et al as applied to claim 1 above and further as evidenced by Greene (USPN 4,511,378).
	As set forth above Malhoutra et al in view of Thomas et al discloses the invention substantially as claimed but does not disclose that the pumped fluid is glycol. Greene discloses a gear pump 30, 32 which pumps glycol (see abstract).
	It is noted that the claim is directed to the pump which is structurally disclosed by Malhoutra et al in view of Thomas et al and the fluid being pumped is an intended use of the pump. As disclosed by Greene it is common to utilize a gear pump to pump glycol. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhoutra et al in view of Thomas et al as applied to claim 1 above, and further in view of Owen et al (USPAP 2007/0071616).
	As set forth above Malhoutra et al in view of Thomas et al discloses the invention substantially as claimed but does not disclose that there are self-lubricating bushings connected to the shafts.
Owen et al discloses a gear pump having self-lubricating bushings 88, 90 (see [0071] which discloses the bushings are silicon carbide).
.
	
Claims 9, 15, 18 and 19, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Malhoutra et al in view of Thomas et al as applied to claim 1 above, and further in view of Ghosh et al (USPN 5,190,450).
	As set forth above Malhoutra et al in view of Thomas et al discloses the invention substantially as claimed but does not disclose there being a clearance or additional clearance at the end of the drive and driven shafts. Ghosh et al disclose a gear pump in Fig. 3 having a clearance, clearly shown in Fig. 3, at the ends of the drive and driven shafts. 
	At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a clearance at the ends of the drive and driven shafts of Malhoutra et al, as taught by Ghost et al, in order to allow for the proper rotation and fitting of the parts while also providing that the ends of the shaft are free from contact and thus have reduced friction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cottell and Kyllingstad disclose gear pumps of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
January 1, 2022